DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claims 1-30 remain pending.

Response to Arguments
Amendments presented in an RCE dated 02/14/2022 have been entered and fully considered. These amendments necessitated the new grounds of rejection presented below.
With regards to Applicant’s argument that the reference to Jeon does not teach or suggest “a random access configuration message identifying one or more random access occasions on a plurality of frequency bands”, the Examiner respectfully disagrees. As can be seen from at least figures 25 and 26, among other parts of the reference, multiple PRACH occasions are identified on a plurality of bands, like bands 1 through 3. Thus this is met by the reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-23, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US Patent Application Publication 2020/0229241; hereinafter Jeon) in view of Mochizuki et al. (US Patent Application Publication 2021/0153262; hereinafter Mochizuki).
Regarding claims 1 and 19 Jeon discloses a method (paragraph 0004) of and an apparatus configured for wireless communication (fig. 3; wireless device 110), comprising:
at least one processor (fig. 3, processor 314); and
(fig. 3, memory 315), wherein the at least one processor is configured to:
receiving, by a user equipment (UE) from a base station, an indication indicating that the UE is allowed to perform random access transmission (paragraphs 0346-0347, 0365-0367; wherein the base station sends an indication to the UE for performing contention based random access, for example; wherein contention based requires the UE to initiate (or trigger) random access autonomously (or without a specific preamble index, or after BWP switch));
detecting, by the UE, a random access configuration message identifying one or more random access occasions on a plurality of frequency bands (paragraphs 0309-0311; wherein the UE receives RACH configuration from the base station, the message comprising PRACH occasions);
transmitting, by the UE, a random access request to the base station at a selected random access resource of the one or more random access occasions on a selected frequency band of the plurality of frequency bands (paragraphs 0309-0311; wherein the UE sends a beam failure recovery request in the occasions configured by the base station);
monitoring, by the UE, a downlink frequency for a random access response in response to the random access request (paragraphs 0311-0312; receiving a RAR from the base station); and
transmitting, by the UE, a connection request to the base station in response to detection of the random access response (paragraphs 0312-0314; wherein, in response to the RAR, the UE connects to the base station).
(paragraphs 0268, 0295-0298; wherein the UE receives preamble information), the indication allowing the UE to perform autonomous random access without receiving a random access trigger from the base station (paragraphs 0295-0298; wherein during a handover (or TRP switch), the UE will perform random access autonomously without a command from the base station). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jeon with the teachings of Mochizuki in order to enhance flexibility in the communication system (Mochizuki: paragraph 0296).
Regarding claims 2 and 20 the modified Jeon discloses the method of claim 1 and the apparatus of claim 19, wherein the random access configuration message includes one of:
a system information message or a semi-static signaling (Jeon: paragraphs 0232, 0305, system information for RA; paragraph 0308, semi-static), and wherein the random access configuration message further identifies a downlink frequency band associated with each frequency band of the plurality of frequency bands, wherein the UE monitors the downlink frequency band for the random access response (Jeon: paragraphs 0311-0314; wherein the UE monitors the DL bands configured by the base station).
Regarding claim 3 the modified Jeon discloses the method of claim 2, wherein each frequency band of the plurality of frequency bands and the downlink frequency band include one of:
a bandwidth part (BWP); a supplemental carrier frequency; a serving cell; or a subband (Jeon: paragraphs 0286-0297, 0343; BWPs, sub-bands (please note that the claim language only requires one of the options for the language to be met)).
Regarding claims 4 and 21 the modified Jeon discloses the method of claim 1 and the apparatus of claim 19, wherein receiving the indication includes: receiving, by the UE, an autonomous random access configuration, wherein the autonomous random access configuration identifies a subset of frequency bands of the plurality of frequency bands available to the UE for the UE-triggered random access transmissions (Jeon: paragraphs 0365-0367, 0372-0373; wherein the UE can receive configuration for sub-bands to use for RA in a secondary cell, for example).
Regarding claim 5 the modified Jeon discloses the method of claim 4, wherein the set of frequency bands includes a default set of frequency bands and an additional set of frequency bands, wherein the UE-triggered random access transmissions are performed on the default set of frequency bands even without the receiving the autonomous random access configuration (Jeon: paragraphs 0296, 0343-0350; using active BWPs by default, or activating inactive ones as needed).
Regarding claim 6 the modified Jeon discloses the method of claim 4, wherein the default set of frequency bands includes one or more of an initial access bandwidth part; and a primary cell (Jeon: paragraphs 0296, 0343-0350; using active BWPs, or PCell BWPs).
Regarding claims 7 and 22 the modified Jeon discloses the method of claim 1 and the apparatus of claim 19, further including: receiving, by the UE, a random access resource configuration identifying one or more contention-free random access (CFRA) resources configured on one or more frequency bands of the plurality of frequency bands, wherein each of the one or more CFRA resources is associated with a reference signal from a target base station (Jeon: paragraphs 0337-0341; contention free resources associated with SSBs/CSI).
Regarding claim 8 the modified Jeon discloses the method of claim 7, wherein the reference signal includes one of: a synchronization signal block (SSB), or a channel state information reference signal (CSI-RS) (Jeon: paragraphs 0309, 0340; SSBs and CSI-RSs).
Regarding claims 9 and 23 the modified Jeon discloses the method of claim 7 and the apparatus of claim 22, further including:
determining, by the UE, to perform a random access procedure (Jeon: paragraph 0340; the UE determines to perform random access);
measuring, by the UE, a signal strength of the reference signal detected by the UE for an active frequency band including a CFRA resource associated with the reference signal (Jeon: paragraph 0340; receive SSBs or CSI-RSs above a threshold);
performing, by the UE, the random access procedure on the CFRA resource of the active frequency band in response to the signal strength exceeding a threshold signal strength (Jeon: paragraphs 0337-0341; contention free resources associated with SSBs/CSI); and
(Jeon: paragraphs 0340-0350; wherein the UE performs the RA).
Regarding claims 15 and 29 the modified Jeon discloses the method of claim 1 and the apparatus of claim 19, further including: establishing, by the UE, a connected state with the base station in response to favorable resolution of the connection request (Jeon: paragraphs 0305, 0326, 0337; wherein the UE moving into a connected state triggers an RA procedure); determining, by the UE, to perform the UE-triggered random access procedure (Jeon: paragraphs 0340-0350; wherein the UE performs RA); selecting, by the UE, a random access resource of the one or more random access occasions on a frequency band of the plurality of frequency bands (Jeon: paragraphs 0340-0350; wherein the UE selects BWPs to perform RA); and performing, by the UE, the UE-triggered random access procedure using the random access resource on the frequency band (Jeon: paragraphs 0340-0350; wherein the UE performs RA).
Regarding claims 16 and 30 the modified Jeon discloses the method of claim 15 and the apparatus of claim 29, wherein the selecting the random access resource includes one of (please note that this language of “one of” requires only one of the options below for the claim language to be met): selecting the random access resource from any of the plurality of frequency bands on which one or more random access resources is configured (Jeon: paragraphs 0340-0350; selecting resources from those configured for PRACH); selecting the random access resource from one of the plurality of frequency bands based on one of: interference, congestion measurement, or LBT failure record on the plurality (Jeon: paragraph 0381; LBT procedure); selecting the random access resource from one or more non-active frequency bands in response to a determination that one or more active frequency bands have no random access resources configured thereon; or performing a listen before talk (LBT) procedure and a congestion measurement on one or more frequency bands of the plurality of frequency bands having the one or more random access resources configured thereon (Jeon: paragraphs 0385, 0423; LBT and congestion); and selecting the random access resource from the frequency band of the one or more frequency bands based one at least one of: a successful result of the LBT procedure or a value of the congestion measurement being below a threshold congestion level (Jeon: paragraphs 0381, 0385, 0423; LBT, congestion).
Regarding claim 17 the modified Jeon discloses the method of claim 1, further including: receiving, by the UE, the random access response on the downlink frequency from the base station (Jeon: paragraphs 0312-0314; receiving a RAR); obtaining, by the UE, a frequency band indication from the random access response, wherein the connection request is transmitted using a transmission frequency band of the plurality of frequency bands identified by the frequency band indication (Jeon: paragraphs 0370, 0418; UL grant).
Regarding claim 18 the modified Jeon discloses the method of claim 17, wherein the obtaining the frequency band indication includes one of: receiving a frequency band indication message from the base station including the frequency band indication; or identifying the frequency band indication based on the downlink frequency on which the random access response is received (Jeon: paragraphs 0370, 0418; UL grant).

Claims 10-14 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Mochizuki and further in view of Jeon et al. (US Patent Application Publication 2020/0221506; hereinafter Jeon et al.).
Regarding claims 10 and 24 Jeon discloses the method of claim 1 and the apparatus of claim 19. Jeon does not explicitly disclose, but Jeon et al., in the same field of endeavor, discloses further including: obtaining, by the UE, a prioritization indication applicable to the plurality of frequency bands (paragraphs 0410, 0414; wherein the base station provides the UE with an indication of resources to use based on a COT received); determining, by the UE, to perform a random access procedure (paragraphs 0410-0417; wherein the UE may use these multiplexed resources for RA); performing, by the UE, the random access procedure using the prioritization indication (paragraphs 0410-0417; wherein the UE may use these multiplexed resources for RA). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the modified Jeon with the teachings of Jeon et al. in order to improve network performance (Jeon et al.: paragraph 0317).
Regarding claims 11 and 25 Jeon discloses the method of claim 10 and the apparatus of claim 24. Jeon does not explicitly disclose, but Jeon et al., in the same field of endeavor, discloses wherein the obtaining the prioritization indication includes one of: receiving a downlink control signal identifying one or more priority frequency bands of the plurality of frequency bands, wherein the one or more priority frequency bands include one or more frequency bands on which a target base station has obtained a channel occupancy time (COT) (paragraphs 0410, 0414; wherein the base station provides the UE with an indication of resources to use based on a COT received); or (paragraphs 0393, 0410-0417; base station transmitting signal comprising CAT type, for example). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the modified Jeon with the teachings of Jeon et al. in order to improve network performance (Jeon et al.: paragraph 0317).
Regarding claims 12 and 26 Jeon discloses the method of claim 11 and the apparatus of claim 25. Jeon does not explicitly disclose, but Jeon et al., in the same field of endeavor, discloses wherein the performing the random access procedure includes one of: performing the random access procedure on a priority frequency band selected from the one or more priority frequency bands; or performing a listen before talk (LBT) procedure on two or more frequency bands of the plurality of frequency bands (paragraphs 0410-0417; LBT CAT performed); selecting the priority frequency band of the one or more priority frequency bands from one or more frequency bands in which the LBT procedure is successful (paragraphs 0410-0417; successful LBT); and performing the random access procedure on the priority frequency band (paragraphs 0410-0417; wherein the UE may use these multiplexed resources for RA). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the modified Jeon with the teachings of Jeon et al. in order to improve network performance (Jeon et al.: paragraph 0317).
Regarding claims 13 and 27 Jeon discloses the method of claim 10 and the apparatus of claim 24. Jeon does not explicitly disclose, but Jeon et al., in the same field of endeavor, discloses wherein the obtaining the prioritization indication includes one of: receiving a congestion indicator associated with one or more frequency bands of the plurality of frequency bands; and determining the prioritization indication for each of the one or more frequency bands based on the congestion indicator associated therewith; or receiving a prioritization indicator for each of the one or more frequency bands of the plurality of frequency bands (paragraphs 0410-0417; indication received); or receiving a success probability indicator for each of the one or more frequency bands of the plurality of frequency bands. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jeon with the teachings of the modified Jeon et al. in order to improve network performance (Jeon et al.: paragraph 0317).
Regarding claims 14 and 28 Jeon discloses the method of claim 13 and the apparatus of claim 27. Jeon does not explicitly disclose, but Jeon et al., in the same field of endeavor, discloses wherein the performing the random access procedure includes: determining, by the UE, a success probability for each of the one or more frequency bands based on the prioritization indication associated with each of the one or more frequency bands (paragraphs 0400-0406; determining success); and one of: performing a listen before talk (LBT) procedure on two or more frequency bands of the plurality of frequency bands; identifying a set of candidate frequency bands as one or more frequency bands of the two or more frequency bands in which the LBT procedure is successful; selecting a priority frequency band from the set of candidate frequency bands with a (paragraphs 0400-0417; LBT in a sub-band); and performing the random access procedure on the priority frequency band in response to success of the LBT procedure (paragraphs 0400-0417; RA is performed in the resources determined available based on LBT). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jeon with the teachings of the modified Jeon et al. in order to improve network performance (Jeon et al.: paragraph 0317).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0327769 to Yang et al. – discloses random access procedure by a UE by autonomously switching to a BWP without an instruction from the network (para. 0048).
USPGPUB 2016/0192376 to Lee et al. - A WTRU may perform random access autonomously (e.g., without a command or request from a cell or eNB) or following or in response to a command or request that may be explicit (e.g., PDCCH order) or implied (e.g., RRC reconfiguration for mobility or handover) (para. 0331).
USPGPUB 2019/0313449 to Tsai et al. – which discloses a design for initial access in New Radio (NR) unlicensed spectrum (NR-U) are described. An apparatus receives from a base station of a wireless network which transmits one or multiple synchronization signal and PBCH blocks (SS/PBCH blocks) whose indices are indicated in a cyclic-wrapped order subject to a result of listen-before-talk (LBT) in NR-U. The apparatus also transmits a random access request on random access channel (RACH) resources allocated by the base station.
USPGPUB 2020/0404708 to Zhang et al. – that discloses channel access mechanism for accessing a network on a random access channel (RACH). Methods involve defining a listen-before-talk (LBT) category to be used as part of a contention based procedure and how a contention window that is part of the LBT can be dynamically adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466








 /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466